Electronically Filed
                                                        Supreme Court
                                                        SCWC-11-0000034
                                                        01-AUG-2012
                                                        12:24 PM




                        NO. SCWC-11-0000034

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        DONALD B. MARKS, Petitioner/Petitioner-Appellant,

                               vs.

        STATE OF HAWAI#I, Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
   (CAAP-11-0000034; S.P.P. NO. 09-1-0080 (CR. NO. 02-1-2410))

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.,
     and Circuit Judge Border, assigned by reason of vacancy)

          The Application for Writ of Certiorari filed on June

22, 2012 by Petitioner/Petitioner-Appellant Donald B. Marks is

hereby rejected.

          DATED:   Honolulu, Hawai#i, August 1, 2012.


Donald B. Marks,                 /s/ Mark E. Recktenwald
pro se
                                 /s/ Paula A. Nakayama
Donn Fudo,
for respondent                   /s/ Simeon R. Acoba, Jr.

                                 /s/ Sabrina S. McKenna

                                 /s/ Patrick W. Border